DETAILED ACTION
The Amendment filed 1/27/2022 has been entered.
  
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Billings on 3/1/2022.

The application has been amended as follows: 
Claim 1, Line 12: “direction F” is amended to –direction F of the scroll flow passage—
Claim 6: (Rejoined)
Claim 7, Line 12: “flow direction” is amended to –flow direction of the scroll flow passage—
Claim 8: (Cancelled)
Claim 11, Line 1: “a flow direction” is amended to –the flow direction F—
Claim 14, Line 1: “a flow direction” is amended to –a flow direction of the scroll passage—



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1,3-7,9-18 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746